DOWDELL, J.
— The affidavit on which the defendant was tried contained every essential averment of the offense with which he was charged. It was equally as certain and definite in averment as form 48, p. 330, of the Criminal Code of 1896 provided for indictments in such cases. The alleged fraud consisted in the false representation by the defendant that he was the agent of certain named firms or companies, and as such agent authorized to sell oil for them. It is not necessary to a good indictment that the individual names of the said firms be set out, but Avas sufficient, as was done in the present case, to state the name of the firm or company which he falsely pretended to be the agent of. It was nothing but-a description of the false pretense as made by the defendant himself. The demurrer to the affidavit was without merit, and was properly overruled-by the trial court.
Nor do we see any merit in the contention of counsel for appellant that the affidavit was defective in other respects not pointed out in the demurrer. If such were the case, the defects should have been pointed out in the demurrer, and, if they existed, might have been cured by amendment. But, as Ave have already said, the affidavit was in our opinion sufficient.
We find no error in the record, and the judgment will • be affirmed.
Tyson, C. J., and Anderson, and McClellan, JJ., concur.